AO 93 (rev. li/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Eastem District of Wisconsin
In the Matter of the Search of:

lNFORMATION ASSOCIATED WI'I'H FACEBOOK
USER ID 100004739910411 THAT IS STORED AT
PREMISES CONTROLLED BY FACEBOQiS, iNC.

o_ 19-M_003 (DEJ)

Case N

 

WVV\_/\-/V

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the following person
or property located in the Eastern District of Wisconsin:

See Attachment A

l find that the affidavit(s) or any recorded testimony, establish probable cause to search and seize the person or property described
above and that such search will revea]:

See Attachment B

  
  
  

YOU ARE CoMMANDED m execute this wmani `ONi_` "BEFOI£E“`
|:\ in the daytime between 6:00 a.m. and 10:00 p.m. at any time in th y or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or ii'om whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The ofiicer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory as required

by law and promptly retum this warrant and inventory to Honorable David Jooes
(Uni!ed Slates Magis£rare Judge)

|:| Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate bax)

l:|for days (not to exceed 30) l:| untii, the facts justify` later specific date of

@sm
l[¢. 03 qM. `judge’ssigm(lj

City and State: Milwaukee. Wisconsin Honorable David Jones , U.S. Magis_t_r_ate Judge
PrimedName and Title

 

 

  

Date and time issued:

 

AO 93 (mod. 5/|4) Seareh and Seizure Wam\nt

 

Retum

 

Case No: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

\C'\»M-OO:CM::B \/'+/z@n now aaa mrs psi

 

Inventory made in the presence of:

ittch \€fi¢)\ S“PM

 

Inventory of the property taken and/or name of any person(s) seized:

Ol\€L bhd §\€/ th\£i mt viii fmth leO/`&i FGBM@BJ¢A m 114/te
§Q@r`(,\/\ Wctc`\"m\;\‘.

 

Certifi¢¢tion

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
undersigned judge.

'lr

Date: )/ZX/ZC){‘?

 

Execuring ojicer ’s signature

SPQQA had tim t\\l\ef. Fa:r.

Pr!h!ed name and title '

Subscribed, sworn to, and returned before me this date:

t

 

 

 

 

Date: tang . l§r 2011 l.\' ' 1 _,..--‘_
f Unaedsms Magmr .Mge

 

 

U

 

ATTAC]E[MENT A

This warrant applies to Facebook UID 10000473991041 l, stored at premises owned, maintained,

controlled, or operated by Facebook, a company headquartered in Menio Park, Caiifornia.

13

ATTACI[MENT B

Particular Things to be Seized

I. Information to be disclosed by Facehook, lnc.:

'I`o the extent that the information described in Attachment A is within the possession, custody,
or control of Facebook, including any messages, posts, comments, records, iiies, logs, or
information that have been deleted but are still available to Facebook, or have been preserved
pursuant to a request made under 18 U.S.C. § 2703(£), Facebook is required to disclose the

following information to the government for the user ID listed in Attachment A, and consistent

with the date range listed below:

a. All contact and personal identifying information, including: full name, name changes
(inciuding past names and dates of name changes), user identification number, birth date, gender,
contact e-mail addresses, e-mail address changes (inciudjng past e-mail addresses and dates of e-
mail changes), Facebook passwords, Facebook password changes (inc_luding past passwords and
dates of password changes), Facebook security questions and answers, physical address
(including city, state, and zip code), telephone numbers, telephone number changes (including
past telephone numbers and dates of telephone number changes), screen names, screen name
changes (including past screen names and dates of screen name changes), websites, education,

work, hometown, and other personal identiiiers (including previous and current);

b. Ail activity logs for the account and all other documents showing the user’s posts and

other Facebook activities;

14

c. Ali photos upioaded by that user ID and all photos uploaded by any user that have that

user tagged in them;

d. All profile information; News Feed information; status updates; links to videos,
photographs, articles, and other items; Notes; Wall postings; friend lists, including the friends’ n
Facebook user identification numbers; groups and networks of which the user is a member,
including the groups’ Facebook group identification numbers; future and past event postings;
rejected “Friend” requests; comments; giRs; pokes; tags; and information about the user’s access

and use of Facebook applications;

e. All other records of communications and messages made or received by_the user,

including all private messages, chat history, video calling history, and pending “Friend” requests;
f. All “check ins” and other location information;
g. All lP logs, including all records of the IP addresses that logged into the account;

h. All records of the account’s usage of the “Like” feature, including all Facebook posts

and all non-Facebook webpages and content that the user has “liked”;
i. Ali information about the Facebook pages that the account is or was a ‘ an” of;
j. All past and present lists of Eiends created by the account;
k. All records of Facebook searches performed by the account;

i. All information about the user’s access and use of Facebook Marketplace;

15

m. The length of service (includjng start date), the types of service utilized by the user,
and the means and source of any payments associated with the service (including any credit card

or bank account number);

n. All privacy settings and other account settings, including privacy settings for
individual Facebook posts and activities, and all records showing which Facebook users have

been blocked by the account;

o. Ali records pertaining to communications between Facebook and any person regarding
the user or the user’s Facebook account, including contacts with support services and records of

actions taken and also including any identity verification documents sent to Facebook; and

p. Any and all of the above requested records that were deleted by any user or Facebook

but are still maintained by Facebook, including the dates of the changes

Date Range for Search of User ID:

 

Facebook User l]) Date Range of Search

 

100504739910411 November 1, 2017, to December 26, 2017

 

 

 

 

[l. Information to be seized by the government

All information described above in Secticn I that constitutes h'uits, evidence and
instrumentalities of violations of 18 U.S.C. § 1028A and 18 U.S.C. §2339B involving DAIS,
including, for the User ID identified on Attachment A, information pertaining to the following

matters:

a. Ten'orism or a threat to the national security of the United States;

16

. Loyalties to a foreign power;
. Weapons, ammunition, tactical equipment, tactical or camouflage clothing,
explosives, explosives devices, explosive precursor chemicals, incendiaries,
incendiary devices, incendiary chemicals or precursor chemicals and any other
hazardous devices or substances deemed relevant to the investigation;
. Flags, banners, patches, specifically designed clothing that depicts the symbol of a
terrorist groups or terrorist movements;
. Forms of identiHcation, journals, and diaries;
indicia of travel overseas and domestically, including airline tickets, passports,
visas, hotel records, and travel itineraries;
. Calendars, time schedules, address books, and contact list information;
. Financial information to include all financial institution records and account
information; "
Cellular telephones, smart telephones, computers, electronic data storage devices
or media, associated electronic accessories;
Any passwords, personal identihcation numbers (P[Ns), or other information
` necessary to encrypt or decrypt information;
. Evidence of geographical location of the user of the identified account at times
relevant to the-investigation; Globai Positioning System (GPS) information and
mapping history nom any account;
Persons associated with ISIS or involved in terrorist or military-er activities or
violent acts overseas or in the United States, including their identities and location

and contact information;

17

m. Organizations whose purpose, primary or ancillary, is raising, collecting,
organizing, distributing or facilitating hinds, goods, personnel, or services for
training and fighting overseas or in the United States and not in conjunction with
the U.S. armed forces;

n. Hacking or the unauthorized use of any computer or email or social media account;

0. Evidence indicating how and when the Facebook account was accessed or used, to
determine the chronological and geographic context of account access, use, and
events relating to the crime under investigation and to the Facebook account owner;

p. Evidence indicating the Facebook account owner’s state of mind as it relates to the
crime under investigation;

q. The identity of the person(s) who created or used the user ]D, including records that

help reveal the whereabouts of such person(s); and

r. 'I'he identity of the person(s) who communicated with the user ID about matters
relating to providing material support to terrorist organizations including records

that help reveal their whereabouts

18

CERTIFICATE OF AUTHENTICITY OF DON[ESTIC BUS]NESS
RECORDS PURSUANT TO FEDERAL RULE OF EVLDENCE 902(11)

I, , attest, under penalties of perjury under the

 

laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information
contained in this declaration is true and correct. I am employed by Facebook, and my official

title is . l arn a custodian of records for Facebook. I state that

 

each of the records attached hereto is the original record or a true duplicate of the original record
in the custody of Facebook, and that l am the custodian of the attached records consisting of

(pages/CDs/kilobytes). I further state that:

a all records attached to this certificate were made at or near the time of the occurrence of
the matter set forth, by, or from information transmitted by, a person with knowledge of those

matters;

b. such records Were kept in the ordinary course of a regularly conducted business activity

of Facebook; and
c. such records were made by Facebook as a regular practice.

I further state that this certification is intended to satisfy Rule 902(11) of the Federal

Rules of Evidence.

 

Date Signature

19

